Citation Nr: 0938457	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for the residuals of 
right cubital tunnel syndrome.  

5.  Entitlement to service connection for low back strain 
with degenerative changes.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for type II diabetes 
mellitus, to include secondary to hepatitis C.  

8.  Entitlement to service connection for a heart disorder, 
status-post myocardial infarction, to include as secondary to 
hepatitis C.  

9.  Entitlement to service connection for a stomach disorder, 
to include as secondary to hepatitis C.  

10.  Entitlement to service connection for the residuals of a 
cholecystectomy, claimed as a gall bladder disability, to 
include as secondary to hepatitis C.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980 and from July 1980 to April 1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 and December 2006 
rating decisions of the RO.  

During the course of his appeal, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge in 
September 2007.  

In April 2008, the Board remanded the appeal for additional 
development, to include obtaining outstanding VA treatment 
records.  The Board notes that the RO complied with all 
requested development actions ordered in the Board's April 
2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In September 2009, the Veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, indicating that he wished to 
appear personally before the Board at the RO (Travel Board 
hearing) and give additional testimony concerning his appeal.  

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  The Veteran has not been 
afforded a hearing or otherwise indicated that he wishes to 
cancel this request.  Therefore, this action must be 
performed before adjudicating these claims.  38 C.F.R. § 
20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


